DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 12 recite “a means to monitor a user breath” with no other structure, thus will be interpreted as a generic sensor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Persidsky (US 2018/0256074 A1) in view of Longinotti-Buitoni (US 2019/0132948 A1).
Regarding claims 1 and 12, Persidsky discloses a computerized method of a breath monitoring and feedback application comprising (eg. Abstract, Para. 357): providing a breath monitoring and feedback application in a mobile device (eg. Abstract, belt, Fig. 1); determining a user's breath state (eg. Para. 24-30); providing a means to monitor a user breath; communicating a user breath statistics to the breath monitoring (eg. Para. 305, strain gauge) and feedback application (eg. Para. 19, 23, 357, 471); determining a user's emotional state; and with the breath monitoring and feedback application (eg. Para. 19, 23, 357, 471), communicating an application mediation technique to the user (eg. Para. 19, 23, 37, 357, 461, 471), wherein the application mediation technique is selected based on the user's breath state (eg. Para. 461). Persidsky discloses tracking a stressed breathing pattern, but does not disclose determining and using a mediation technique based on the user's emotional state.
Longinotti-Buitoni teaches a wearable garment that tracks posture and breathing states, while determining an emotional status and providing feedback (eg. Para. 242).
It would have been obvious to one of ordinary skill in the art to have combined the invention of Persidsky with the emotional state monitoring and feedback as taught by Longinotti-Buitoni to optimize physical and mental efficiency as it is known in the art that emotional states manifest themselves into physical states such as breathing and posture changes (eg. Longinotti-Buitoni, Para. 242).
Regarding claims 2 and 13, the combined invention of Persidsky and Longinotti-Buitoni discloses determining the user's breath state comprises: attaching a strain gauge to a load cell; and strapping the strain gauge and the load cell around a user's diaphragm (Persidsky, Para. 24, 377, diaphragm sensors, Abstract).
Regarding claim 3, the combined invention of Persidsky and Longinotti-Buitoni discloses the means to monitor a user breath comprises the strain gauge attached to the load cell (eg. Para. 305).
Regarding claims 4 and 14, the combined invention of Persidsky and Longinotti-Buitoni discloses determining the user's breath state comprises: calibrating the loadcell using a circumference of the user's diaphragm at a resting state; and as user breaths in and out, measuring a displacement force on the load cell (eg. Persidky, Para. 29-30).
Regarding claim 5 and 15, the combined invention of Persidsky and Longinotti-Buitoni discloses coupling, via a local area network, an accelerometer, a gyroscope, and a heartrate monitor to the breath monitoring and feedback application, wherein the accelerometer, the 18gyroscope and the heartrate monitor are worn by the user while the user is performing a breathing exercise (eg. Persidny, Abstract, Para. 470-471).
Regarding claims 6 and 16, the combined invention of Persidsky and Longinotti-Buitoni discloses the user's emotional state is determined by: using a set of data from the accelerometer and the gyroscope to determine a user's posture state (eg. Persidsky, Abstract).
Regarding claim 7 and 17, the combined invention of Persidsky and Longinotti-Buitoni discloses the user's emotional state is determined by: using another set of data from the heartrate monitor to determine a user's heart rate (eg. Longinotti-Buitoni, Para. 392, 446, and 539).
Regarding claim 8, the combined invention of Persidsky and Longinotti-Buitoni discloses the user's emotional state is determined by: based on the set of data from the accelerometer and the gyroscope and the other set of data from the heartrate monitor, determining the emotional state of the user (eg. Longinotti-Buitoni Para. 446 and combination of Persidsky and Longinotti-Buitoni with using accelerometers and heart rate to determine stressed breathing states Para. 445 and 463).
Regarding claim 9, the combined invention of Persidsky and Longinotti-Buitoni discloses utilizing a haptic motor worn by the user to provide a haptic signal to the user to take a deeper breath and maintain proper posture (eg. Longinotti-Buitoni, Para. 15, 54, 242, 388).
Regarding claim 10, the combined invention of Persidsky and Longinotti-Buitoni discloses the breath monitoring and feedback application in the mobile device displays a graphical representation of the user's breath state as a function of time on the mobile device (eg. Persidsky, Para. 23, 300-301, 357).
Regarding claim 11, the combined invention of Persidsky and Longinotti-Buitoni discloses the graphical representation of the user's breath state and the user breath statistics comprises a square-breathing mode graphical representation (eg. Para. 32, Fig. 99-109, threshold 358, one of ordinary skill would present the breathes in any form for the user to interpret easily).
Regarding claim 18, the combined invention of Persidsky and Longinotti-Buitoni discloses the user is performing a breathing exercise the means to monitor a user breath tracks a number of inhalations and exhalations as the breath rate and provides a breath rate information to the user as a form of feedback (eg. Persidsky, Para. 4, 14, 19, 33)
Regarding claim 19, the combined invention of Persidsky and Longinotti-Buitoni discloses the means to monitor a user breath tracks a number of seconds the users is taking to inhale and provides an inhale breath time information to the user in the form of feedback, and wherein the means to monitor a user breath tracks a number of seconds the users is taking to exhale and provides an exhale breath time information to the user in the form of feedback (eg. Para. 3-4, 32, 375, 426, 467, and 470).
Regarding claim 20, the combined invention of Persidsky and Longinotti-Buitoni discloses the means to monitor a user breath tracks a depth of inhalations and exhalation the users is taking to inhale and exhale and provides an inhale and exhale depths of breath information to the user in the form of feedback, and wherein based on the feedback of the feedback application provides breathing exercises with realtime audio feedback (eg. Persidsky, Para. 300-301, audio cues in relation to breath states, Longinotti-Buitoni, Para. 245 and 266).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792